DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 01/26/2021.
Claims 10-15 and 19-24 have been canceled.
Claims 1-7 and 9 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 01/26/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 1-7 and 9 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 07/09/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, facilitating the anonymous delivery address locations by using encryption.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 07/09/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

FORTINET. FortiMail Identity Based Encryption A Business and Compliance Enabler. (October 15. 2011). Retrieved online 10/22/2020.
https://www.fortinet.com/content/dam/fortinet/assetsAwhite-papers/fortimail-identity-based-
encryption.pdf
FORTINET generally discloses a method/system that by and large reads on and is related to the instant invention. “Business Need Secure Mail Delivery. Email has evolved into one of the most important methods of communication for any organization. However, email was never created with security in mind which creates abundant opportunities for misuse and fraud -- every nonencrypted email sent over a network can be read, copied or altered during transmission.”

Anonymous. Mail sorter-Wikipedia.  (11 May 2015), XP055708743, Retrieved from IDS.
https://en.wikipedia.org/w/index.php?title=Mail sorter&oldid=661866552

Anonymous. Multiline optical-character reader – Wikipedia. (14 September 2014).  Retrieved from IDS.
URL:https://en.Wikipedia.org/w/index.php?title=Multiline_opticalcharacter_reader&oldid=625579046

NORDSTROM PAUL G et al. (WO 2006/065945 A2). “A method and system for anticipatory package shipping are disclosed.  According to one embodiment, a method may include packaging one or more items as a package for eventual shipment to a delivery address, selecting a destination geographical area to which to ship the package, shipping the package to the destination geographical area without completely specifying the delivery address at time of shipment, and while the package is in transit, completely specifying the delivery address for the package.”

OKAWA MANABU. (JP 2014/203103 A). OKAWA MANABU generally discloses a method/system that by and large reads on and is related to the instant invention. “To provide a delivery object management system etc. capable of grasping an implementation status of delivery for each object of delivery targets and appropriately checking an illegal operation when inspecting the object after the delivery. A handy terminal 2 reads a bar code attached to an object 1 of a delivery target, transmits delivery information of the object including data of the bar code, a person in charge of delivery and acceptance date to a system server 3. A payment host 5 manages information about cash included in the object. An inspection apparatus 6 calculates an amount of the cash included in the object at inspection after unloading the object, and transmits the amount information to the system server 3. The system server 3 collates the delivery information at the acceptance date and the unloading time of the object which is transmitted from the handy terminal 2, collates payment information acquired from the payment host 5 and the amount information transmitted from the inspection apparatus 6, and stores right/wrong information of the collation results. A client terminal 7 displays the information of each object stored in the system server so that the information can be browsed.

MIYATANI, TAKASHI. (JP 2008/117027 A). “To prevent email wrong transmission by prompting senders to check domain names just before sending emails. A mail wrong transmission prevention program that is a computer program installed and executed in a computer causes the computer to execute first to fourth steps before sending an email to an information communication network at a user-input email sending command.  The first step is to acquire mail addresses of the recipients of the email to be sent.  The second step is to identify domain names of the acquired mail addresses of the recipients.  The third step is to display a recipient list screen listing the mail addresses of the recipients sorted by the domain name.  The fourth step is to send the email acquired in the first step to the information communication network when receiving a user-input check command during the display of the recipient list screen in the third step.”



VATANABE YUKA et al. (RU 2597572 C1). “Invention relates to an address recognition device, sorting device, an integrated address recognition device and an address recognition method.  Address recognition device has a recognition unit and unit for determining false address of recipient.  Address identification unit receives, based on an image object, address information described on object.  Unit for determining false recipient determines, based on comparison result, information relating to first address information, that is address information obtained on address recognition unit in desired time mode, and information relating to second address information, which is address information obtained on address recognition unit to first address information, whether first address information is an improper address, which is not address of recipient. Providing an address recognition device, sorting device, integrated address recognition device and address recognition method which enables to suppress erroneous determination, which erroneously determines address of sender as address of recipient.”

WOO DONG JIN et al. (KR 2001/0076609 A). “A mail processing system is provided to receive mail by registering data for a mail service server of a post office on customer barcodes, to divide the mail and to check the process data and time data after testing the automatic division of the received mail.  In a process of receiving and dividing mail, the processing data of the mail are transmitted to each customer automatically by application of receiver names and sender customer IDs(Identification) to customer barcodes.  If the receiver data of the received mail are wrong, the right mail data are corrected and delivered.  The zip codes and delivery order codes necessary for printing the customer barcodes are generated automatically by using the mail address and receiver name data written by the senders.  In addition, the processing states of the mail are informed to the customers through each sender E-mail address.  If the mail(132) is sent back by the wrong receiver data, the corresponding customer barcode is read(141), the mail data of the sender is generated, and a return barcode is printed(144) to send back the mail within a short time.  At the same time, the return data are informed to the sender(146) to prevent the sender from sending the mail again.  In case of regular returned mail(115), the data is compared with a return data list.  The returned mail is processed as unavailable and returned to the sender.  Therefore, the time required for processing unavailable mail is shortened.”

MATSUDA, KAZUHISA.  (JP 01159088 A). “To prevent the occurrence of erroneous sorting of postal items by wrong bar codes by including a taking-out means, transporting means, sorting sections, first and second reading means, printing means, first and second judging means and processing means. The postal items P of a supply section 1 are taken out in the taking-out section 2 and the address information on the postal items P are read in the reading section 4 while the postal items are transported in the transporting path 3.  A control section 21 retrieves the postal code numbers corresponding to the address information out of a memory 24.  The postal code numbers of the postal items P past the reading section 4 are read out from their bar codes by a bar code reader 15 having a binarizing circuit 153 and a decoder 153.  Next, the control section 21 judges whether the postal code numbers from the bar codes and the postal code numbers from the address information coincide or not.  In the case of coincidence, the postal items P are transferred as they are to the sorting section 11.  In case of incoincidence, the bar codes are further printed with the bar codes and the postal items are printed with the correct postal code number and are transported to the sorting section 11.  The control section 21 reads the sorting assignment data of the postal code numbers and transports the postal items P to pockets 6.”













James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.



/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)